Exhibit 10.3
[Execution Version]




April 28, 2017
Seth Bernstein

Dear Seth:
We are pleased to confirm the proposed terms of your employment with
AllianceBernstein L.P. (the “Private Partnership”), AllianceBernstein Holding
L.P. (“Holding,” and together with the Private Partnership, the “Partnership”)
and AllianceBernstein Corporation (the “Corporation”, and together with the
Partnership, the “Company”).
1.Employment. During the Employment Term (as defined below) you agree to serve
as President and Chief Executive Officer of the Corporation and the Partnership
and a member of the Board of Directors of the Corporation. The term of your
employment under this Agreement shall commence at the expiration of your
employment with your prior employer on May 1, 2017 (the “Commencement Date”),
and shall continue until the third anniversary of the Commencement Date,
provided, that, the term of your employment shall automatically extend for one
additional year upon the third anniversary of the Commencement Date and each
anniversary thereafter, unless either party provides the other with at least
ninety (90) days’ written notice prior to the end of the then-current term not
to extend the term of your employment, or as otherwise provided in Section 6.
The term of your employment under this Agreement is referred to herein as the
“Employment Term.”
2.    Duties. During the Employment Term, and except for illness and reasonable
vacation periods consistent with Company policies for executive officers, you
shall devote all of your business time, attention, skill and efforts exclusively
to the business and affairs of the Company and its affiliates, shall not be
engaged in any other business activity, and shall perform and discharge well and
faithfully the duties of the offices of the Company held by you, reporting
directly to the Board of Directors of the Corporation. In addition, you will
have reporting responsibilities to the Chief Executive Officer of AXA Financial
Inc., a Delaware corporation (“AXA Financial”), and to the Group Head of Global
Asset Management of AXA, a societe anonyme organized under the laws of the
Republic of France (“AXA”), each of AXA Financial and AXA an indirect parent of
the Corporation. Notwithstanding the foregoing, nothing in this letter agreement
(the “Agreement”) shall preclude you from devoting time during reasonable
periods required for (a) delivering lectures and fulfilling speaking
engagements, (b) engaging in charitable, community and other personal activities
and (c) serving on the boards of Wind River Trust Company, Dominus Limited,
Haverford College and 955 Tenant Stockholders, Inc. (the “Existing
Directorships”) and the boards of any other not-for-profit entities, in each
case subject to the terms of the Company’s Code of Business Conduct and Ethics
and approval of the Board of the Corporation, and in each case, in accordance
with Company policies as they may exist or be amended from time to time, and
provided that such activities do not materially affect or interfere with the
performance of your duties and obligations to the Company or any of its
affiliates. For avoidance of doubt, your Existing Directorships have been
approved as of the date hereof by the Board of Directors of the Corporation and
remain subject to the approval of the Company’s Compliance Department in
accordance with the Company’s Code of Business Conduct and Ethics, which shall
be obtained promptly following the Commencement Date. You shall have the duties
and authority consistent with the position of a chief executive officer of a
publicly traded entity with respect to Holding.
3.    Place of Performance. The principal place of your employment will be in
New York City, New York, USA, but you understand and acknowledge that your
duties under this Agreement will entail significant domestic and international
travel.
4.    Compensation. You shall be compensated for services rendered during the
Employment Term as follows:
(a)
Base Salary. You will be compensated at an annual base salary which initially
shall be $500,000 (the “Base Salary”), payable in periodic installments
consistent with the Company’s customary payroll practices. The Base Salary shall
be reviewed for increase (if any) each year by the Compensation Committee of the
Corporation’s Board of Directors (the “Compensation Committee”), at the time
such reviews are normally undertaken.

(b)
Annual Bonus. While you are providing services pursuant to this Agreement, you
will be entitled to participate in the Company’s annual incentive program for
similarly situated executive officers, as in effect from time to time. Your
annual cash bonus opportunity under the annual incentive program at the target
level of performance will be equal to $3,000,000, subject to review and increase
from time to time by the Compensation Committee in its sole discretion. Any
actual cash bonus payable under the annual incentive program shall be determined
in the sole discretion of the Compensation Committee, and shall be paid to you
in a lump sum on the same date annual cash bonuses are paid to executive
officers of the Company generally, but in no event later than March 15 of the
year following the year with respect to which such bonus payment was earned,
subject to the terms and conditions of the annual incentive program and your
continued employment through the payment date. Notwithstanding the forgoing,
your annual cash bonus for 2017 shall be no less than $3,000,000 (the “2017
Guaranteed Bonus”).

(c)
Equity Awards.

(i)
Restricted Units in Respect of Partnership Units in Holding. Within thirty (30)
days of the Commencement Date, you will be granted restricted units in respect
of limited partnership units in Holding (“Holding Units”) with a grant date fair
value equal to $3,500,000 (the “2017 Restricted Units”), which shall vest (and
no longer be subject to forfeiture) ratably on each of the first four
anniversaries of the Commencement Date, provided, with respect to each
installment, that you continue to be employed on the vesting date, subject to
Section 7(b), 7(c)(iii) and Section 13(a) hereof. Subject to accelerated
delivery upon a termination of employment as described in Section 7 or a Change
in Control (provided that such Change in Control is also a “change in control
event” as defined in Section 1.409A-(3)(i)(5) of the regulations under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (a “409A CIC
Event”)) as described in Section 13(a), limited partnership units in Holding in
respect of vested 2017 Restricted Units, subject to withholding as provided
below, shall be delivered to you as promptly as possible after fourth
anniversary of the Commencement Date. Unless otherwise elected by you prior to
the applicable vesting or delivery date, applicable FICA tax withholding in
respect of vested but not yet delivered 2017 Restricted Units shall be satisfied
by you making a cash payment to the Company (by check or through reduction of
other cash amounts payable to you by the Company), and applicable U.S. federal,
state and local income and FICA (to the extent not previously paid) tax
withholding arising from any delivery of Holding Units in respect of the 2017
Restricted Units will be satisfied by the Company retaining the portion of the
Holding Units being delivered having a fair market value (based on the closing
price of a limited partnership unit of Holding on the delivery date or the
trading day immediately preceding the delivery date in the event the delivery
date is not a trading day) equal to the tax withholding obligations on the
number of Holding Units being delivered on such date in respect of the 2017
Restricted Units. Beginning on the Commencement Date, the Company shall pay to
you the cash distributions with respect to the unvested 2017 Restricted Units
and any vested but undelivered 2017 Restricted Units on the same basis as cash
distributions are paid to holders of Holding Units as soon as reasonably
practicable and in no event later than five (5) business days following the
payment of distributions to holders of Holding Units generally; provided that,
no such payment shall be required with regard to any cash distributions in
respect of Holding Units where the record date of such distributions is
(A) following the delivery date of Holding Units in respect of vested 2017
Restricted Units (taking into account any delay of delivery as provided in this
Agreement, including due to Section 409A of the Code as contemplated by Section
14(c) of this Agreement) or (B) with respect to unvested 2017 Restricted Units,
on or following the date on which such unvested 2017 Restricted Units are
forfeited. You will be entitled to distribution payments on any delivered
Holding Units in respect of the 2017 Restricted Units owned by you to the same
extent as any other holder of Holding Units. The 2017 Restricted Units will be
granted under the Alliance Bernstein L.P. 2010 Long Term Incentive Plan (the
“2010 Plan”) and an award agreement and will be subject to the terms and
conditions set forth in the 2010 Plan and award agreement; provided, that, if
there is a conflict between the terms of the 2010 Plan or the award agreement
and this Agreement, this Agreement shall govern.

(ii)
Annual Equity Grants. Commencing in 2018 and during the remainder of the
Employment Term, you will be eligible to receive annual equity awards under the
2010 Plan (or any successor thereto) with a grant date fair value equal to
$3,500,000, subject to review and increase from time to time by the Compensation
Committee in its sole discretion, in accordance with the Company’s compensation
practices and policies generally applicable to the Company’s executive officers
as in effect from time to time.

5.    Employee Benefits.
(a)
General Provisions. Except as expressly provided in this Agreement, you will be
eligible to participate in all employee benefit, welfare, fringe benefit and
defined contribution plans offered by the Company (collectively referred to as
the “Benefit Plans”), subject to their terms and conditions and on a basis that
is no less favorable to you than the basis on which such Benefit Plans are made
available to other executive officers of the Company.

(b)
Vacation and Sick Leave. You will be entitled to vacation and sick leave in
accordance with the vacation and sick leave policies adopted by the Company from
time to time for executive officers.

(c)
Business Travel and Expenses. You will be reimbursed by the Company for
reasonable business expenses, which are incurred and accounted for in accordance
with the Company’s normal practices and procedures for reimbursement of expenses
applicable to executive officers.

(d)
Executive Car and Driver. In order to ensure your accessibility and safety
during the Employment Term, the Company will provide you with a car and driver
for business and personal purposes.

6.    Termination of Employment. For purposes of determining entitlements
pursuant to this Agreement the following definitions shall apply:
(a)
Termination by the Company for Cause. Termination for “Cause” shall mean your
termination because of any of the following: (i) your conviction, whether
following trial or by plea of guilty or nolo contendere (or similar plea), in a
criminal proceeding (A) on a misdemeanor charge involving fraud, material false
statements or material misleading omissions, embezzlement, bribery, forgery,
counterfeiting or extortion; (B) on a felony charge; or (C) on a charge
equivalent to any of the charges set forth in clauses (A) and (B) in any
jurisdiction that does not use such designations; (ii) your willful refusal to
perform substantially your duties to the Company (other than as a result of your
incapacity due to physical or mental illness) for a period of at least thirty
(30) days following written notice of such refusal being delivered to you by the
Board of Directors of the Corporation which notice specifically identifies the
manner in which the Board of Directors believes you have refused; (iii) your
willful violation of any material Company policy related to workplace conduct as
may be in effect from time to time; (iv) your willful engagement in any
misconduct materially and demonstrably injurious to the Company; (v) your
willful breach of the covenant set forth in Section 9 hereof not to disclose any
confidential information pertaining to the Company; or (vi) your willful and
material breach of any of the covenants set forth in Sections 8(a), 8(b) or 8(c)
hereof. No action or inaction by you shall be considered “willful” for purposes
hereof unless done or omitted to be done in bad faith and without reasonable
belief it was in the best interests of the Company. No action or inaction shall
be the basis of a Cause termination if done or not done on the advice of counsel
or at the direction of the Board of Directors of the Corporation or at the
direction of AXA or AXA Financial. Your cessation of employment shall not be
deemed to be for Cause unless (A) you have been given written notice in
reasonable detail by the Company of the occurrence of one or more of the
circumstances claimed to constitute Cause within thirty (30) days of the Board
of Directors of the Corporation becoming aware of such circumstances and, except
for terminations pursuant to Section 6(a)(i), an opportunity for thirty (30)
days to cure any such circumstances (to the extent such circumstances are
subject to cure), and such circumstances remain uncured at the end of such
thirty (30)-day period (provided that, in the event that you cure such
circumstances, the notice of termination shall be nullified) and (B) in any
circumstance other than is described in Section 6(a)(i), there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the members of the Board of Directors of the
Corporation (excluding you) at a meeting of the Board of Directors of the
Corporation called and held for such purpose (after reasonable notice is
provided to you and you, together with your counsel, are afforded the
opportunity to present whatever facts you reasonably believe are relevant to the
Board for its consideration) finding that you are guilty of the conduct
described in clauses (ii), (iii), (iv), (v) or (vi) above.

(b)
Death. If your employment terminates by reason of death, the date of your death
shall be the date of termination for purposes of this Agreement.

(c)
Termination by you with Good Reason. Termination with “Good Reason” shall mean a
termination of employment by you after having delivered to the Company a notice
of termination specifying in reasonable detail the circumstances constituting
Good Reason, within sixty (60) days after your knowledge of the occurrence of
one or more of the following circumstances without your express written consent,
which is not remedied by the Company within thirty (30) days of its receipt of
the your notice of termination (provided that, in the event that the Company
cures such circumstances, the notice of termination shall be nullified), and
your “separation from service” (within the meaning of Section 409A of the Code
(“Section 409A”)) occurs no later than 120 days following the initial existence
of one or more of the circumstances giving rise to Good Reason:

(i)
an assignment to you of duties materially inconsistent with your position as
Chief Executive Officer of the Corporation (including offices, titles and
reporting responsibilities), authority, duties or responsibilities, or the
diminution of your position (including offices, titles and reporting
responsibilities), authority, duties or responsibilities, including if you are
no longer the chief executive officer of a publicly traded entity with respect
to Holding;

(ii)
your failure to be nominated to the Board of Directors of the Corporation or
your removal from the Board of Directors of the Corporation;

(iii)
a requirement that you report to an officer or employee instead of reporting
directly to the Board of Directors of the Corporation, except that you
acknowledge that it shall not be grounds for termination that, in addition to
reporting to the Board of Directors of the Corporation, you shall also have
reporting responsibilities to the Chief Executive Officer of AXA Financial and
the Group Head of Global Asset Management of AXA as provided in Section 2 of
this Agreement;

(iv)
any action or inaction that constitutes a material breach by the Company of this
Agreement or any material equity agreement or other compensation agreement or
arrangement;

(v)
the Company’s requiring you to be based at any office or location more than 25
miles commuting distance from the location referred to in Section 3 of this
Agreement; or

(vi)
the failure of any successor to the Company to expressly agree to assume the
obligations under this Agreement.

(d)
Termination for Disability. Termination by the Company for “Disability” shall
mean, subject to the Company’s disability policy, termination due to a good
faith determination by the Company that you are physically or mentally
incapacitated and have been unable for a period of one hundred and eighty (180)
days in the aggregate during any twelve-month period to perform substantially
all of the duties for which you are responsible immediately before the
commencement of the incapacity. In order to assist the Company in making such a
determination and as reasonably requested by the Company, you will (i) make
yourself available for medical examination by one or more physicians chosen by
the Company and approved by you, whose approval shall not be unreasonably
withheld, (ii) grant the Company and any such physicians access to all relevant
medical information relating to yourself, (iii) arrange to furnish copies of
medical records to the Company and such physicians, and (iv) use best efforts to
cause you own physicians to be available to discuss your health with the Company
and its chosen physicians.

7.    Compensation upon Termination.
(a)
Termination by the Company for Cause or by you other than for Good Reason. If
your employment hereunder is terminated by the Company for Cause as defined in
Section 6(a) or by you (other than for Good Reason as defined in Section 6(c)),
then: (i) the Company shall pay you, within thirty (30) days after the date of
termination, any Base Salary and any reimbursable expenses accrued or owing to
you hereunder as of the date of termination, any earned and unpaid annual bonus
in respect of fiscal years of the Company completed prior to the date of
termination (it being understood that, absent approval of the Compensation
Committee, no such bonus shall have been deemed to have been earned for any
year) and any cash distribution payments on the 2017 Restricted Units in
accordance with and at the times specified in Section 4(a); (ii) you will
immediately forfeit any unvested equity awards held by you (including but not
limited to the 2017 Restricted Units); (iii) the Company will deliver to you
Holding Units in respect of any vested 2017 Restricted Units on the 60th day
following the date of termination (subject to any delay required by Section 409A
of the Code as contemplated by Section 14(c) hereof); and (iv) you will not be
entitled to any other benefits under any Benefit Plan or policy except to the
extent such benefits are vested as of the date of termination or required by
statute or the express provisions of this Agreement (the “Other Benefits”).

(b)
Termination Due to Death or Disability. If your employment hereunder is
terminated by the Company due to death or Disability, then: (i) the Company
shall pay to you, within thirty (30) days after the date of termination: any
Base Salary and any reimbursable expenses accrued or owing you hereunder as of
the date of termination and any earned and unpaid annual bonus in respect of
fiscal years of the Company completed prior to the date of termination (it being
understood that, absent approval of the Compensation Committee, no such bonus
shall have been deemed to have been earned) and any cash distribution payments
on the 2017 Restricted Units in accordance with and at the times specified in
Section 4(a); (ii) any outstanding equity awards held by you (including but not
limited to the 2017 Restricted Units) will immediately and fully vest and no
longer be subject to restriction or forfeiture; (iii) the Company will deliver
to you Holding Units in respect of any vested 2017 Restricted Units (A) as
promptly as possible following the date of termination due to your death and (B)
on the 60th day following the date of termination due to your Disability
(subject to any delay required by Section 409A of the Code as contemplated by
Section 14(c) hereof), subject to applicable withholding as provided in Section
4(a), and any other equity awards shall be settled as set forth in the
applicable award agreement; (iv) if your death or disability occurs (x) on or
prior to the date of payment of the 2017 Guaranteed Bonus, you shall receive the
2017 Guaranteed Bonus and (y) after the payment of the 2017 Guaranteed Bonus,
you will be entitled to a payment equal to the product of (1) the annual cash
bonus, if any, that you would have earned under Section 4(b) hereof for the
fiscal year in which your termination date occurs based on achievement of the
applicable performance goals for such year as approved by the Compensation
Committee and (2) a fraction, the numerator of which is the number of days you
were employed by the Company during the year of termination and the denominator
of which is the number of days in such year (the “Pro Rata Bonus”), to be paid
on the date that annual cash bonuses are paid to the Company’s executives, but
in no event later than March 15 of the year following the end of the calendar
year in which your termination date occurs; (v) following the COBRA coverage
period and for as long as you (or your spouse) elect to participate, the Company
shall provide you and your dependents with access to participation in the
Company’s medical plans as in effect from time to time at your (or your
spouse’s) sole expense based on a reasonably determined fair market value
premium rate; provided that such access is permissible under applicable law and
the applicable plan and does not result in a material cost to the Company; and
(vi) you shall be entitled to the Other Benefits.

(c)
Severance Benefits upon Termination by you with Good Reason or by the Company
other than for Cause, Death or Disability. In the event your employment
hereunder is terminated by you with Good Reason as defined in Section 6(c) or by
the Company other than for reasons defined in Section 6(a), 6(b) or 6(d), you
will be entitled to the following benefits, provided that you execute and
deliver a release substantially in the form attached as Exhibit A within 21 days
after termination of your employment and do not exercise any right you may have
to revoke such release:

(i)
within sixty (60) days after the date of termination, any Base Salary and any
reimbursable expenses accrued or owing you hereunder as of the date of
termination and any earned and unpaid annual bonus in respect of fiscal years of
the Company completed prior to the date of termination (it being understood
that, absent approval of the Compensation Committee, no such bonus shall have
been deemed to have been earned for any year) and any cash distribution payments
on the 2017 Restricted Units in accordance with and at the times specified in
Section 4(a);

(ii)
subject to Section 13(b) hereof, a lump sum cash amount equal to your current
Base Salary at the time of your termination (not taking into account any
reduction which would be the basis of Good Reason) plus an amount equal to your
target bonus opportunity pursuant to Section 4(b) hereof (i.e., $3,000,000 or
any increased amount), which shall be paid within sixty (60) days following the
termination date; provided, that, if the 21-day release execution period begins
in one taxable year and ends in another taxable year, payment shall not be made
until the beginning of the second taxable year;

(iii)
the immediate vesting of any outstanding equity awards held by you (including
but not limited to the 2017 Restricted Units);

(iv)
delivery to you of Holding Units in respect of any vested 2017 Restricted Units,
including those that vest as provided in Section 7(c)(iii) hereof, on the 60th
day following the date of your termination (subject to any delay required by
Section 409A of the Code as contemplated by Section 14(c)), subject to
applicable withholding as provided in Section 4(a), and any other equity awards
shall be settled as set forth in the applicable award agreement;

(v)
if your date of termination occurs (x) on or prior to the date of payment of the
2017 Guaranteed Bonus, the 2017 Guaranteed Bonus and (y) after the payment of
the 2017 Guaranteed Bonus, the Pro Rata Bonus, in either case to be paid on the
date that annual cash bonuses are paid to the Company’s executives, but in no
event later than March 15 of the year following the end of the calendar year in
which your termination date occurs;

(vi)
payments equal to the cost of COBRA coverage for you for the period during which
you are eligible for COBRA, with such monthly payments to be made on the first
business day of each month during the COBRA continuation period, commencing with
the calendar month following the date of termination;

(vii)
following the COBRA coverage period and for as long as you (or your spouse)
elect to participate, the Company shall provide you and your dependents with
access to participation in the Company’s medical plans as in effect from time to
time at your (or your spouse’s) sole expense based on a reasonably determined
fair market value premium rate; provided that such access is permissible under
applicable law and the applicable plan and does not result in a material cost to
the Company; and

(viii)
the Other Benefits.

(d)
Termination by reason of Non-extension of the Initial Three-Year Employment Term
by the Company. If your employment hereunder is terminated by reason of
non-extension of the initial three-year Employment Term by the Company pursuant
to Section 1, then: (i) the Company shall pay you, within thirty (30) days after
the date of termination, any Base Salary and any reimbursable expenses accrued
or owing to you hereunder as of the date of termination, any earned and unpaid
annual bonus in respect of fiscal years of the Company completed prior to the
date of termination (it being understood that, absent approval of the
Compensation Committee, no such bonus shall have been deemed to have been earned
for any year) and any cash distribution payments on the 2017 Restricted Units in
accordance with and at the times specified in Section 4(a); (ii) provided that
the termination of your employment by reason of non-extension of the Employment
Term by the Company is not for Cause, immediate vesting of any outstanding
installments of your 2017 Restricted Units, and delivery to you by the Company
of Holding Units in respect of any vested 2017 Restricted Units on the 60th day
following the date of termination (subject to any delay required by Section 409A
of the Code as contemplated by Section 14(c) hereof); (iii) treatment of any
other outstanding equity awards as provided for in the 2010 Plan (or any
successor plan) and applicable award agreement governing such award; and (iv)
the Other Benefits.

The severance benefits provided for herein shall be in lieu of any other
severance benefits under any Company plan or policy and you hereby waive any
right to participate in any such arrangement.
8.    Nonsolicitation and Noncompetition.
(a)
During you employment with the Company and for a period of six (6) months from
the date of your termination of employment for any reason, you will not provide
services, in any capacity, whether as an employee, consultant, independent
contractor, owner, partner, shareholder, director, or otherwise, to any person
or entity that provides products or services that compete with any present or
planned business of the Company and any affiliate of the Company over which you
have or had during the six (6) months prior to the date of termination direct
operating responsibility (an “Operational Affiliate”); provided that, nothing
herein shall prevent you from being a passive owner of not more than 2% of the
outstanding equity of any class of securities of any entity that owns or may
acquire any corporation or business that competes with the Company or any of its
affiliates, subject during your employment with the Company to the Company’s
Code of Business Conduct and Ethics and any other applicable Company policies as
they may exist or be amended from time to time. A “planned business” for
purposes of the preceding sentence shall mean a business: (i) that you are aware
that the Company or an Operational Affiliate plans to enter within six (6)
months after the date of the termination of your employment, (ii) that is
material to the entity that plans to enter such business, and (iii) in which
such entity has invested material resources (including time of senior
management) in preparation for launch.

(b)
For a period of twelve (12) months following the termination of your employment
for any reason, you will not solicit (whether directly or on your behalf through
your instruction to any other person or entity) the business of any customer or
prospective customer of the Company or any Operational Affiliate to provide
products or services that compete with any present or planned business of the
Company or any Operational Affiliate other than to obtain, maintain and/or
service the customer’s business for the Company or any of its affiliates.

(c)
For a period of twelve (12) months following the termination of your employment
for any reason, you agree not to (whether directly or on your behalf through
your instruction to any other person or entity) recruit, solicit or hire any
employees of the Company or any Operational Affiliate to work for you or any
other person or entity.

(d)
Exclusive Property. You confirm that all confidential information is and shall
remain the exclusive property of the Company. All business records, papers and
documents kept or made by you relating to the business of the Company or any of
its affiliates shall be and remain the property of the Company. Upon the
termination of your employment with the Company or upon the request of the
Company at any time, you shall promptly deliver to the Company, and shall not
without the prior written consent of the Corporation’s Board of Directors retain
copies of, any written materials not previously made available to the public or
any records and documents made by you in your possession concerning the business
or affairs of the Company or any of its affiliates. Notwithstanding the
foregoing, you may retain your calendar, contact list and personal
correspondence and any information reasonably needed for tax return preparation
purposes, subject to the Company’s policies as they may exist or be amended from
time to time.

(e)
Remedies. Without intending to limit the remedies available to the Company, you
acknowledge that a breach of any of the covenants contained in this Section 8
may result in material irreparable injury to the Company or its affiliates for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining you
from engaging in activities prohibited by this Section 8 or such other relief as
may be required to specifically enforce any of the covenants in this Section 8.
The Company and its affiliates hereby agree that the covenants set forth herein
are and shall be the exclusive covenants to which you are subject and the
remedies set forth herein shall be the exclusive remedies available to the
Company and its affiliates with respect to a claimed breach.

9.    Confidentiality. During your employment by the Company, and continuing
after the Employment Term, and except as otherwise required by law (or as
provided below), you shall not disclose or make accessible to any business,
person or entity, or make use of (other than in the course of the business of
the Company) any trade secrets, proprietary knowledge or confidential
information which you shall have obtained during your employment by the Company
and which shall not be generally known to or recognized by the general public.
All information regarding or relating to any aspect of the business of the
Company or any of its affiliates, including but not limited to that relating to
existing or contemplated business plans, activities or procedures, current or
prospective clients, current or prospective contracts or other business
arrangements, current or prospective products, facilities and methods, manuals,
intellectual property, price lists, financial information (including the
revenues, costs, or profits associated with any of the products or services of
the Company or any of its affiliates), or any other information acquired because
of your employment by the Company, shall be conclusively presumed to be
confidential; provided, however, that confidential information shall not include
any information known generally to the public or commonly known in the financial
services industry (in each case, other than as a result of unauthorized
disclosure by you). Your obligations under this Section 9 shall be in addition
to any other confidentiality or nondisclosure obligations you have to the
Company at law or under any other Company policy or agreements. Notwithstanding
the foregoing, nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation, or order. In addition,
notwithstanding anything in this Agreement to the contrary, including but not
limited to any confidentiality, non-disclosure or non-disparagement provisions,
nothing herein waives or limits your right to report possible violations of law
or regulation to any governmental agency or federal or state regulatory
authority or self-regulatory organization, to make other disclosures that are
protected under any law or regulation, to cooperate with any investigation or
proceeding by a governmental agency, federal or state regulatory authority, or
self-regulatory organization or to receive an award for information provided to
any securities regulatory agency or authority. In addition, you may reveal
Confidential Information as reasonably appropriate in connection with any
litigation between you and the Company or any of its affiliates.
10.    Other Matters.
(a)
Representation and Warranty. Except as previously disclosed to AXA or the
Company, you represent and warrant that you are subject to no agreement or
restriction that would limit your ability to execute and deliver this Agreement,
or, as of the Commencement Date, immediately serve in the capacities and fully
perform the services contemplated herein.

(b)
Entire Agreement. This Agreement constitutes the entire agreement between the
Company and you relating to the subject matter hereof and supersedes all prior
and contemporaneous understandings, agreements, representations and warranties,
both written and oral, with respect to such subject matter.

(c)
Assignment. This Agreement is personal to you and shall not be assigned by you.
Any purported assignment by you shall be null and void from the initial date of
the purported assignment. The Company may assign this Agreement to any successor
or assign (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company.
This Agreement shall inure to the benefit of the Company and permitted
successors and assigns. All references herein to the Company refer with equal
force and effect to any successor or assign.

(d)
Notices. Any and all notices provided for under this Agreement shall be in
writing and hand delivered or sent by first class registered or certified mail,
postage prepaid, return receipt requested, addressed to you at your residence or
to the Corporation, attention General Counsel, at its usual place of business,
and all such notices shall be deemed effective at the time of delivery or at the
time delivery is refused by the addressee upon presentation.

(e)
Amendment/Waiver. No provision of this Agreement may be amended, waived,
modified, extended or discharged unless such amendment, waiver, extension or
discharge is agreed to in writing signed by both the Company and you.

(f)
Applicable Law; Venue. This Agreement and the rights and obligations of the
parties hereunder shall be construed, interpreted, and enforced in accordance
with the laws of the State of New York (applicable to contracts to be performed
wholly within such State). Any action or proceeding by the parties hereunder to
enforce this Agreement shall be brought only in any state or federal court
located in the state of New York. The parties hereunder hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

(g)
Severability. You hereby expressly agree that all of the covenants in this
Agreement are reasonable and necessary in order to protect the Company and its
business. If any provision or any part of any provision of this Agreement shall
be invalid or unenforceable under applicable law, such part shall be ineffective
only to the extent of such invalidity or unenforceability and shall not affect
in any way the validity or enforceability of the remaining provisions of this
Agreement, or the remaining parts of such provision.

(h)
Attorneys’ Fees. The Company agrees to pay, within ten (10) business days of
receipt of an invoice from you, to the fullest extent permitted by law, all
reasonable legal fees and expenses that you incurred in negotiating and drafting
this Agreement and your separation agreement with your prior employer, plus any
incidental expenses incurred in negotiating this Agreement, up to an aggregate
maximum of $40,000. The Company agrees to pay you, within ten business days of
receipt of an invoice from you, to the fullest extent permitted by law, all
legal fees and expenses that you may reasonably incu enforceability of or
liability under, or otherwise involving, any provision of this Agreement
(whether such contest is between the Company and you or between or as a result
of any contest by the Company, you or others of the validity or either of you
and any third party), together with interest as the applicable federal rate
under Code Section 1274(d), provided that you prevail on one material issue in
the dispute.

(i)
Mitigation. In no event shall you be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to you under any
provisions of this Agreement and such amounts shall not be reduced regardless of
whether you obtain other employment. No amounts payable hereunder shall be
subject to set-off by the Company.

11.    Applicable Taxes. There shall be deducted from any compensation payments
made under this Agreement any U.S. federal, state, and local taxes or other
amounts required to be withheld under U.S. federal, state and local tax law.
12.    Indemnification and Insurance. During your employment with the Company,
whether prior to, during or after the Employment Term, to the extent provided in
the Corporation’s charter and by-laws and the Partnership Limited Partnership
Agreements and applicable liability insurance policies, you will be entitled to
the protections afforded by the indemnification provisions of the Corporation’s
charter and by-laws and the Partnership Limited Partnership Agreements and by
the directors and officers liability insurance policies purchased from time to
time and maintained by the Corporation and the Partnership, to the same extent
as other directors and senior officers of the Corporation and the Partnership.
13.    Change in Control.
(a)
Acceleration of Equity Awards. In the event of a Change in Control (as defined
on Annex A hereto), any outstanding equity awards held by you (including but not
limited to the 2017 Restricted Units) will immediately and fully vest and no
longer be subject to restriction or forfeiture. If such Change in Control is (i)
a 409A CIC Event, all of the limited partnership units in Holding in respect of
the 2017 Restricted Units shall be delivered to you as promptly as possible (and
in no event later than ten (10) business days) following such event, or (ii) not
a 409A CIC Event, all of the limited partnership units in Holding in respect of
the Restricted Units shall be delivered to you in accordance with the delivery
terms of Section 4(c)(i) hereof. All other outstanding equity awards at the time
of a Change in Control shall be settled as set forth in the applicable award
agreement.

(b)
Special Severance upon Termination by you with Good Reason or by the Company
other than for Cause, Death or Disability following a Change in Control. In the
event your employment hereunder is terminated by you with Good Reason as defined
in Section 6(c) or by the Company other than for reasons defined in Section
6(a), 6(b) or 6(d) within 12 months following a Change in Control, in lieu of
the payment set forth in Section 7(c)(ii) hereof but subject to the other terms
of Section 7(c) (including execution and non-revocation of a release of claims),
you will be entitled to the following payment: the sum of (i) your current Base
Salary at the time of your termination (not taking into account any reduction
which would be the basis of Good Reason) plus (ii) an amount equal to your
target bonus opportunity pursuant to 4(b) hereof (i.e., $3,000,000 or any
increased amount), multiplied by (A) if such Change in Control occurs on or
prior to the first anniversary of the Commencement Date, three (3), or (B) if
such Change in Control occurs after the first anniversary of the Commencement
Date, two (2). The payment hereunder shall be paid within sixty (60) days
following the termination date; provided, that, if the 21-day release execution
period begins in one taxable year and ends in another taxable year, payment
shall not be made until the beginning of the second taxable year. For the
avoidance of doubt, upon a termination of your employment under the conditions
set forth in this Section 13(b), you will continue to be eligible to receive the
other payments and benefits set forth in Section 7(c) hereof, subject to the
terms of Section 7(c).

(c)
Section 280G.

(i)
In the event that any of the payments or benefits made or provided to or for the
benefit of, or that may be made or provided to or for the benefit of, you in
connection with a Change in Control or your termination of employment, whether
under this Agreement or any other agreement, plan, program and arrangement of
the Company and its affiliates (all such payments collectively referred to
herein as the “280G Payments”) is determined to constitute “parachute payments”
within the meaning of Section 280G of the Code, and would, but for this Section
13, be subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then prior to making the 280G Payments, a calculation shall be
made comparing (i) the Net Benefit (as defined below) to you of the Aggregate
Payment after payment of the Excise Tax to (ii) the Net Benefit to you if the
280G Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” will mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 13(c)(i) shall be made in a manner
determined by the Company that is consistent with the requirements of Section
409A.

(ii)
Notwithstanding Section 13(c)(i) hereof, if the Change in Control occurs on or
prior to December 31, 2019, if any of the 280G Payments is determined to
constitute a “parachute payment” (as such term is defined in Section 280G(b)(2)
of the Code) and will be subject to an Excise Tax, the Company shall pay to you,
prior to the time any Excise Tax is payable with respect to such 280G Payments,
an additional amount (the “Gross-Up Payment”) such that, after the imposition
and payment of all income and excise taxes thereon (and any interest or
penalties imposed with respect to such taxes) and the Excise Tax imposed upon
the Gross-Up Payment, you retain an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the 280G Payments. Notwithstanding the foregoing
provisions of this 13(c)(ii), if it shall be determined that you are entitled to
the Gross-Up Payment, but that the Parachute Value (as defined below) of the
280G Payments does not exceed 110% of the Safe Harbor Amount (as defined below),
then no Gross-Up Payment shall be made to you and the 280G Payments will be
reduced to the minimum extent necessary to ensure that no portion of the 280G
Payments is subject to the Excise Tax. Any reduction made pursuant to this
Section 13(c)(ii) shall be made in a manner determined by the Company that is
consistent with the requirements of Section 409A. For purposes of this Section
13(c)(ii), the following terms have the meanings set forth below: (A) the
“Parachute Value” of a payment, benefit or distribution shall mean the present
value as of the date of the change of control for purposes of Section 280G of
the Code of the portion of such payment, benefit or distribution that
constitutes a “parachute payment” under Section 280G(b)(2), as determined by the
Tax Counsel for purposes of determining whether and to what extent the Excise
Tax will apply to such payment; and (B) the “Safe Harbor Amount” means 2.99
times your “base amount,” within the meaning of Section 280G(b)(3) of the Code.
Notwithstanding the foregoing, in the event that the amount of your Excise Tax
liability is subsequently determined to be greater than the Excise Tax liability
with respect to which an initial Gross-Up Payment to you under this Section
13(c)(ii) has been made, the Company shall pay to you an additional amount with
respect to such additional Excise Tax (and any interest and penalties thereon)
in the amount determined by the Tax Counsel so as to make you whole, on an
after-tax basis, with respect to such Excise Tax (and any interest and penalties
thereon) and such additional amount paid by the Company. In the event the amount
of the your Excise Tax liability is subsequently determined to be less than the
Excise Tax liability with respect to which any payment to you has been made
under this Section 13(c)(ii), you shall, as soon as practical after the
determination is made (or in the case of an amount for which you must seek a
refund, the receipt of such refund), pay to the Company the amount of the
overpayment by the Company, reduced by the amount of any relevant taxes already
paid by you and not refundable, all as determined by the Tax Counsel. You and
the Company shall cooperate with each other in connection with any proceeding or
claim relating to the existence or amount of liability for Excise Tax. This
Section 13(c)(ii) shall not apply to any Change in Control occurring after the
second anniversary of the Commencement Date.

(iii)
All calculations and determinations under this Section 13(c) shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the “Tax Counsel”) whose determinations shall be conclusive and binding on the
Company and you for all purposes. For purposes of making the calculations and
determinations required by this Section 13(c), the Tax Counsel may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Company and you shall furnish
the Tax Counsel with such information and documents as the Tax Counsel may
reasonably request in order to make its determinations under this Section 13(c).

14.    Internal Revenue Code Section 409A.
(a)
General. It is intended that this Agreement shall comply with the provisions of
Section 409A and the Treasury regulations relating thereto, or an exemption to
Section 409A, and payments, rights and benefits may only be made, satisfied or
provided under this Agreement upon an event and in a manner permitted by Section
409A, to the extent applicable, so as not to subject you to the payment of taxes
and interest under Section 409A. In furtherance of this intent, this Agreement
shall be interpreted, operated and administered in a manner consistent with
these intentions, and to the extent that any regulations or other guidance
issued under Section 409A would result in you being subject to payment of
additional income taxes or interest under Section 409A, the parties agree to
amend this Agreement to maintain to the maximum extent practicable the original
intent of this Agreement while avoiding the application of such taxes or
interest under Section 409A. Severance benefits under this Agreement are
intended to be exempt from Section 409A under the “separation pay exception,” to
the maximum extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of compensation under
this Agreement shall be treated as a separate payment of compensation for
purposes of applying the Section 409A deferral election rules and the exclusion
under Section 409A for certain short-term deferral amounts. All payments to be
made upon a termination of employment under this Agreement may only be made upon
a “separation from service” under Section 409A. In no event may you, directly or
indirectly, designate the calendar year of any payment under this Agreement.

(b)
In-Kind Benefits and Reimbursements;Tax Gross-ups. All reimbursements and
in-kind benefits provided under this Agreement that constitute deferred
compensation under Section 409A shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this Agreement); (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. Any tax gross-up payments (other than a payment under Section 13) shall
be paid no later than the date on which the taxes on the underlying income or
imputed income are due to the applicable tax authority, and in any event prior
to the end of your taxable year next following your taxable year in which the
applicable taxes (and any income or other related taxes or interest or penalties
thereon) are remitted to the applicable taxing authority.

(c)
Delay of Payments. Notwithstanding any other provision of this Agreement to the
contrary, if you are considered a “specified employee” for purposes of Section
409A (as determined in accordance with the methodology established by the
Company as in effect on the date of termination), any payment that constitutes
nonqualified deferred compensation within the meaning of Section 409A, including
the delivery of the Holding Units in respect of the Restricted Units, that is
otherwise due to you under this Agreement during the six-month period following
your separation from service (as determined in accordance with Section 409A) on
account of your separation from service shall be accumulated and paid or
delivered to you on the first business day of the seventh month following your
separation from service (the “Delayed Payment Date”).

15.    Survival. The expiration of the Employment Term or termination of your
employment shall not destroy or diminish the binding force and effect of any of
the provisions of this Agreement that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, Sections 4, 7, 8, 9, 11, 12, 13 and 14.
16.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each party
and delivered to the other party.
[Signature Page Follows]    



If the foregoing accurately sets forth the terms of your employment with the
Company, please so indicate by signing below and returning one signed copy of
this letter agreement to the Company.
ALLIANCEBERNSTEIN L.P.
By:
ALLIANCEBERNSTEIN CORPORATION,
its General Partner and on its own behalf

By:
/s/ Denis Duverne    
Chairman of the Board


ALLIANCEBERNSTEIN HOLDING L.P.
By:
ALLIANCEBERNSTEIN CORPORATION,
its General Partner and on its own behalf

By:
/s/ Denis Duverne    
Chairman of the Board





AGREED TO AND ACCEPTED BY
/s/ Seth Bernstein    
Seth Bernstein
_April 28, 2017    
Date

DEFINITION OF “CHANGE IN CONTROL”
For purposes of the Agreement, “Change in Control” shall mean the occurrence,
directly or indirectly, of any one of the following:
(i)
AXA Financial and its majority-owned subsidiaries cease to control the election
of a majority of the Board of Directors of the Corporation;

(ii)
the Corporation ceases to be the general partner of the Private Partnership,
unless following any such transaction: (A) AXA Financial owns, directly or
indirectly, more than 50% of the combined voting securities entitled to vote
generally in the election of directors (or other governing body) of the
successor general partner; and (B) you continue to serve as the chief executive
officer of the applicable governing body of the successor entity to the
Corporation with responsibilities, duties and authority at least commensurate
with your responsibilities, duties and authorities prior to such transaction;

(iii)
Holding, or any successor in interest thereto, shall cease to be a
publicly-traded entity;

(iv)
the consummation of a reorganization, merger, consolidation, or similar
transaction, involving the Corporation or the Private Partnership, in each case,
unless following any such transaction, AXA Financial owns, directly or
indirectly, more than 50% of the combined voting securities entitled to vote
generally in the election of directors (or other governing body) of the
successor entity to the Corporation or the Private Partnership;

(v)
any sale, lease, exchange or other transfer in one transaction or a series of
related transactions of all or substantially all of the assets of the
Corporation or the Private Partnership or its operating subsidiaries (taken
together), including the approval of any plan to dissolve or liquidate the
Corporation or the Private Partnership, unless following any such transaction:
(A) the business of the Company as of immediately prior to any such transaction
is continued in the entity to which such assets are sold, leased, transferred or
exchanged (the “successor entity”); (B) AXA Financial owns, directly or
indirectly, more than 50% of the combined voting securities entitled to vote
generally in the election of directors (or other governing body) of the
successor entity; and (C) you continue to serve as the chief executive officer
of the applicable governing body of the successor entity with responsibilities,
duties and authority at least commensurate with your responsibilities, duties
and authorities prior to such transaction; or

(i)
any reorganization (whether through merger, consolidation, sale, lease, exchange
or other transfer of assets (whether in one transaction or a series of
transactions)), election, revocation of election, change in business,
restructuring or other action (an “Action”) involving any of Holding, the
Private Partnership or the Corporation (which Action is not necessitated by
changes, occurring after the date hereof, in U.S. federal tax law relating to
the status of Holding as an electing 1987 partnership within the meaning of
Section 7704(g) of the Code), and resulting in either Holding or the Private
Partnership ceasing to be taxed and treated as a partnership for purposes of the
Code or income attributable to their operations otherwise becoming subject to
tax under Subchapter C of the Code unless the Company provides you, with respect
to all periods or portions of periods during the balance of the term of this
Agreement, with additional cash payments which, when added to the distributions
on the 2017 Restricted Units (or any security into which they may be converted),
results in you retaining an aggregate amount (on an after-tax basis) that is no
less than the Distribution Amount.  In calculating the amount of any payments
required by the preceding clause, it shall be assumed that the Company’s
distributions and earnings continue to be calculated after the Action using the
methodology in existence immediately prior to the Action and consistent with
prior practices.  “Distribution Amount” means the product of the earnings of the
Partnership (or any successor entity) during the applicable year (without
reduction for any federal, state or local income tax to the extent in excess of
the federal tax under Code Section 7704(g)(3) and the New York City
Unincorporated Business Tax, in each case, that would have been imposed on the
Partnership if the Action had not been taken) and your percentage interest in
the Partnership (or any successor entity) (taking into account all of the 2017
Restricted Units granted to you pursuant to the first sentence of Section
4(c)(i) of this Agreement to the extent that you are entitled to a distribution
with respect to such units).


CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This CONFIDENTIAL GENERAL RELEASE AND AGREEMENT (the “Agreement”) is made and
entered into pursuant to section 7(c) of the Employment Agreement (“Employment
Agreement”) dated as of March __, 2017 between Seth Bernstein (“Employee”) and
AllianceBernstein L.P. (the “Private Partnership”), AllianceBernstein Holding
L.P. (“Holding,” and together with the Private Partnership, the “Partnership”)
and AllianceBernstein Corporation (the “Corporation”, and together with the
Partnership, the “Company”) and sets forth the agreement concerning the
termination of employment of Employee with the Company (the Company and its
current and former parents, subsidiaries and affiliates, and its and their
respective current and former successors or predecessors and assigns, are
collectively referred to herein as “AllianceBernstein”).
1.Employee acknowledges and agrees that Employee’s employment with the Company
terminated on _________, 20__. Employee further acknowledges and agrees that, as
of Employee’s termination date, Employee resigns from any and all officer
positions and directorships Employee may hold with AllianceBernstein, if any. In
consideration for signing this Agreement and in exchange for the promises,
covenants and waivers set forth herein, and provided Employee has not revoked
this Agreement as set forth below, the Company will provide Employee the
payments and other benefits set forth in section 7(c) of the Employment
Agreement, less applicable withholdings, payable or provided at the times and in
the manner set forth in section 7(c) of the Employment Agreement. No portion of
this amount shall be considered compensation for any Company benefit plan or
program.
2.    In consideration of the payment and benefits described above, and for
other good and valuable consideration, Employee by this instrument releases and
forever discharges, AllianceBernstein and their representatives, agents,
attorneys, shareholders, officers, directors and employees, both individually
and in their official capacities (collectively, the “AllianceBernstein
Releasees”) from: all debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits, actions, causes of action,
judgments, damages, expenses, claims or demands, in law or in equity, which
Employee ever had, now has, or which may arise in the future, regarding any
matter arising on or before the date of Employee’s execution of this Agreement,
including but not limited to all claims (whether known or unknown) regarding
Employee’s employment with or termination of employment from AllianceBernstein,
any contract (express or implied), any claim for equitable relief or recovery of
punitive, compensatory, or other damages or monies, attorneys’ fees, any tort,
and all claims for alleged discrimination based upon age, race, color, sex,
sexual orientation, marital status, religion, national origin, handicap, genetic
information, disability or retaliation, including any claim, asserted or
unasserted, which could arise under Title VII of the Civil Rights Act of 1964;
the Equal Pay Act of 1963; the Age Discrimination in Employment Act of 1967
(“ADEA”); the Older Workers Benefit Protection Act of 1990; the Americans with
Disabilities Act of 1990; the Civil Rights Act of 1866, 42 U.S.C. § 1981; the
Employee Retirement Income Security Act of 1974; the Family and Medical Leave
Act of 1993; the Civil Rights Act of 1991; the Worker Adjustment and Retraining
Notification Act of 1988; the Sarbanes-Oxley Act; the Genetic Information
Nondiscrimination Act; the Pregnancy Discrimination Act; the Uniformed Services
Employment and Reemployment Rights Act; the New York State Human Rights Law; the
New York City Human Rights Law; and any other federal, state or local laws,
rules or regulations, whether equal employment opportunity laws, rules or
regulations or otherwise (hereinafter, collectively referred to as the
“Claims”). Claims shall not include any claim relating to: (i) obligations under
this Agreement; (ii) obligations under the Employment Agreement that survive in
accordance with the terms thereof or this Agreement; (iii) obligations that, in
each case, by their terms are to be performed after the date hereof (including,
without limitation, obligations to Employee under any equity compensation awards
or agreements or obligations under any pension plan or other benefit or deferred
compensation plan, all of which shall remain in effect in accordance with their
terms); (iv) obligations to indemnify Employee respecting acts or omissions in
connection with Employee’s service as a director, officer or employee of
AllianceBernstein; (v) obligations with respect to insurance coverage under any
directors’ and officers’ liability insurance policies; (vi) Employee’s rights to
obtain contribution in the event of the entry of judgment against Employee as a
result of any act or failure to act for which both Employee, the Private
Partnership, Holding, the Corporation, or AllianceBernstein are jointly
responsible; (vii) any rights that Employee may have as a unit holder of
Holding; and (viii) facts or circumstances arising after the date hereof. This
Agreement may not be cited as, and does not constitute an admission by
AllianceBernstein of, any violation of any such law or legal obligation with
respect to any Claims.
3.    Employee represents and agrees that Employee has not filed any lawsuits or
arbitrations against any AllianceBernstein Releasee, or filed or caused to be
filed any charges or complaints against any AllianceBernstein Releasee with any
municipal, state or federal agency charged with the enforcement of any law or
any self-regulatory organization. Pursuant to and as a part of Employee’s
release and discharge of the AllianceBernstein Releasees in respect of Claims,
as set forth herein, with the sole exception of Employee’s right to bring a
proceeding pursuant to the Older Workers Benefit Protection Act of 1990 to
challenge the validity of Employee’s release of claims pursuant to the ADEA,
Employee agrees, to the extent such agreement is not inconsistent with EEOC
Enforcement Guidance On Non-Waivable Employee Rights Under EEOC-Enforced
Statutes dated April 11, 1997, and to the fullest extent permitted by law, not
to sue or file a charge, complaint, grievance or demand for arbitration against
any AllianceBernstein Releasee in any forum or assist or otherwise participate
willingly or voluntarily in any claim, arbitration, suit, action, investigation
or other proceeding of any kind which relates to any matter that involves the
AllianceBernstein Releasees, and that occurred up to and including the date of
Employee’s execution of this Agreement, unless (a) required to do so by court
order, subpoena or other directive by a court, administrative agency,
arbitration panel or legislative body, or to enforce this Agreement; or (b)
requested to engage in conduct permissible under paragraph 7(c) of this
Agreement. To the extent any such action may be brought by a third party,
Employee expressly waives any claim to any form of monetary or other damages, or
any other form of recovery or relief in connection with any such action. Nothing
in this Agreement shall prevent Employee (or Employee’s attorneys) from (i)
commencing an action or proceeding to enforce this Agreement, or (ii) exercising
Employee’s right under the Older Workers Benefit Protection Act of 1990 to
challenge the validity of Employee’s waiver of ADEA claims set forth in
paragraph 2 of this Agreement.
4.    Employee represents, warrants and acknowledges that the Company owes
Employee no wages, commissions, bonuses, sick pay, personal leave pay, severance
pay, notice pay, vacation pay, or other compensation or benefits or payments or
form of remuneration of any kind or nature, other than that specifically
provided for in this Agreement or the Employment Agreement and, if applicable,
any AXA or AXA Financial equity plan or employee benefit plan.
5.    Employee agrees not to make intentionally disparaging remarks about
AllianceBernstein, or issue any communication, written or otherwise, that
reflects adversely on or encourages any adverse action against
AllianceBernstein, except if testifying truthfully under oath pursuant to any
subpoena, order, directive, request, or other legal process or otherwise
required by law. The Company agrees not to make or cause to be made or authorize
any public statements intentionally disparaging or defaming Employee, or issue
any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against Employee, except if testifying truthfully
under oath pursuant to any subpoena, order, directive, request, or other legal
process or otherwise required by law. The Company will also specifically
instruct the members of the Board of Directors of the Corporation, the members
of the Management Executive Committee of the Partnership, the members of the AXA
Management Board and any other individuals to be mutually agreed not to make or
issue any communication, written or otherwise, that disparages or criticizes or
reflects adversely on or encourages any adverse action against Employee, except
if testifying truthfully under oath pursuant to any lawful court order or
subpoena or otherwise responding to or providing disclosures required by law.
6.    Employee agrees to abide by the provisions of section 8(c) and section 9
of the Employment Agreement during the periods set forth therein, respectively.
Employee further confirms that Employee has delivered to the Company any and all
property and equipment of the Company, including, without limitation, laptop
computers, any other Company equipment, hardware, software and/or materials,
Employee’s card key, identification card and passwords which may have been in
Employee’s possession.
7.    Employee agrees not to disclose the terms, contents or execution of this
Agreement, any Claims that have been or could have been raised against
AllianceBernstein Releasees, or the facts and circumstances underlying this
Agreement, except in the following circumstances:
(a)    Employee may disclose the terms of this Agreement to Employee’s immediate
family, so long as such family member agrees to be bound by the confidential
nature of this Agreement;
(b)    Employee may disclose the terms of this Agreement to (i) Employee’s
financial and tax advisors so long as such financial and tax advisors agree to
be bound by the confidential nature of this Agreement, (ii) taxing authorities
if requested by such authorities and so long as they are advised of the
confidential nature of this Agreement and (iii) Employee’s legal counsel;
(c)    Pursuant to the order of a court or governmental agency of competent
jurisdiction, or for purposes of securing enforcement of the terms and
conditions of this Agreement; and
(d)    Any non-disclosure provision in this Agreement, including without
limitation this paragraph 7, does not prohibit or restrict Employee (or
Employee’s attorneys) from responding to any inquiry, or providing testimony,
about this Agreement or its underlying facts and circumstances by, or before,
the Securities and Exchange Commission, the Financial Industry Regulatory
Authority, or any other self-regulatory organization or any other federal or
state regulatory authority.
8.    Upon service on Employee of any subpoena, order, directive, request or
other legal process requiring Employee to engage in conduct encompassed within
paragraphs 5, 6, or 7 of this Agreement, Employee or Employee’s attorney shall
immediately notify the Company of such service and of the content of any
testimony or information to be provided pursuant to such subpoena, order,
directive, request or other legal process and, to the extent permitted by such
subpoena, order, directive, request or other legal process and applicable law,
immediately send to the undersigned representative of the Company via overnight
delivery (at the Company’s expense) a copy of said documents served upon
Employee; provided, however, that if Employee is requested to engage in conduct
permitted under paragraph 7(c) of this Agreement Employee may comply with
Employee’s obligations under this paragraph after Employee has responded to the
inquiry or provided the testimony sought.
9.    Employee agrees that Employee will, to the extent permitted by applicable
law, reasonably assist and cooperate with the Company in connection with the
defense or prosecution of any claim that may be made against or by
AllianceBernstein, or in connection with any ongoing or future investigation or
dispute or claim of any kind involving AllianceBernstein, including any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including preparing for and testifying in any proceeding to the
extent such claims, investigations or proceedings relate to services performed
by Employee or any act or omission by Employee, during the period that Employee
was employed by AllianceBernstein. The Company shall reimburse Employee for
reasonable expenses incurred in carrying out the provisions of this paragraph
(including the cost of independent counsel if reasonably appropriate). Employee
shall not be required to cooperate against his own legal interests.
10.    Employee agrees to abide by the terms of each of sections 8(a) and 8(b)
of the Employment Agreement during the periods set forth therein, respectively.
11.    Notwithstanding anything in this Agreement or the Employment Agreement to
the contrary, including but not limited to any confidentiality, non-disclosure,
non-disparagement, or cooperation provisions, waives or limits Employee’s right
to report possible violations of law or regulation to any governmental agency or
federal or state regulatory authority or self-regulatory organization, to make
other disclosures that are protected under any law or regulation, to cooperate
with any investigation or proceeding by a governmental agency, federal or state
regulatory authority, or self-regulatory organization or to receive an award for
information provided to any securities regulatory agency or authority.
12.    This Agreement and the Employment Agreement together constitute the
entire agreement between the Company and Employee with respect to the subject
matter herein. Employee affirms that, in entering into this Agreement, Employee
is not relying upon any oral or written promise or statement (other than those
in the Employment Agreement and this Agreement) made by anyone at any time on
behalf of AllianceBernstein.
13.    This Agreement is binding upon Employee and Employee’s successors,
assigns, heirs, executors, administrators and legal representatives.
14.    If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective, those provisions, terms and clauses shall
be deemed severable, such that all other provisions, terms and clauses of this
Agreement shall remain valid and binding upon all parties hereto.
15.    Without detracting in any respect from any other provision of this
Agreement:
(a)    Employee, in consideration of the payments and benefits provided to
Employee as described in paragraph 1 of this Agreement, agrees and acknowledges
that this Agreement constitutes a knowing and voluntary waiver of all Claims
Employee has or may have against AllianceBernstein Releasees as set forth
herein, including, but not limited to, all Claims arising under the ADEA, as
amended, including, but not limited to, all claims of age discrimination in
employment and all Claims of retaliation in violation of the ADEA; and Employee
has no physical or mental impairment of any kind that has interfered with
Employee’s ability to read and understand the meaning of this Agreement or its
terms.
(b)    Employee understands that, by entering into this Agreement, Employee does
not waive rights or claims that may arise after the date of Employee’s execution
of this Agreement, including without limitation any rights or claims that
Employee may have to secure enforcement of the terms and conditions of this
Agreement.
(c)    The Company hereby advises Employee to consult with an attorney prior to
executing this Agreement.
(d)    Employee acknowledges that Employee was informed that Employee had at
least twenty-one (21) days in which to review and consider this Agreement, to
review the information as required by the ADEA if applicable (provided that a
copy of such information has been attached to and made part of this Agreement),
and to consult with an attorney regarding the terms and effect of this
Agreement.
16.    Employee may revoke this Agreement within seven (7) days from the date
Employee signs this Agreement, in which case this Agreement shall be null and
void and of no force or effect on either the Company or Employee. Any revocation
must be in writing and received by the Company by 5:00 p.m. on the seventh day
after this Agreement is executed and delivered by Employee. Such revocation must
be sent to ________________________, AllianceBernstein Human Capital Department,
1345 Avenue of the Americas, New York, NY 10105.
17.    This Agreement may not be changed or altered, except by a writing signed
by an authorized executive officer of each of Holding, the Private Partnership,
the Corporation and Employee. The laws of the State of New York will apply to
any dispute concerning this Agreement.
18.    Employee understands and agrees that the terms set out in this Agreement
shall survive the signing of this Agreement and receipt of benefits hereunder.
PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.
EMPLOYEE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EMPLOYEE HAS READ
THIS AGREEMENT CAREFULLY; THAT EMPLOYEE FULLY UNDERSTANDS THE TERMS, CONDITIONS,
AND SIGNIFICANCE OF THIS AGREEMENT; THAT THE COMPANY HAS ADVISED EMPLOYEE TO
CONSULT WITH AN ATTORNEY CONCERNING THIS AGREEMENT; THAT EMPLOYEE HAS HAD A FULL
OPPORTUNITY TO REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT EMPLOYEE UNDERSTANDS
THAT THIS AGREEMENT HAS BINDING LEGAL EFFECT; AND THAT EMPLOYEE HAS EXECUTED
THIS AGREEMENT FREELY, KNOWINGLY AND VOLUNTARILY.
Date:            
Seth Bernstein
On this ___ day of _________ 20__, before me personally came _________________,
to me known to be the individual described in the foregoing instrument, who
executed the foregoing instrument in my presence, and who duly acknowledged to
me that she executed the same.

Notary Public    


AllianceBernstein L.P.
Date:        
By:        
Name:    
Title:
AllianceBernstein Holding L.P.
Date:        
By:        
Name:    
Title:
AllianceBernstein Corporation
Date:        
By:        
Name:    
Title:


Employee must sign and return this Agreement to ___________________,
AllianceBernstein Human Capital Department, 1345 Avenue of the Americas, New
York, New York 10105 no later than midnight on the 21st day following Employee’s
receipt of this Agreement or irrevocably lose the opportunity to receive the
consideration detailed herein. Employee received this Agreement on
_________________________









